Citation Nr: 1810853	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial rating in excess of 10 percent for scars, residuals of growth removal.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to September 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured for the record.  

The issues of entitlement to service connection for a right knee disability and a higher initial rating for scars are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability as defined by VA regulation.

2.  Resolving all reasonable doubt in the Veteran's favor, currently diagnosed tinnitus was incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2017).
2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting service connection for tinnitus, the Board will not discuss the duties to notify and assist the Veteran regarding that claim.  Regarding the Veteran's claim for service connection for bilateral hearing loss, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim or if there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a notice letter to the Veteran with the required information in March 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issues, which occurred in the April 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  The Board notes that the service medical records in the claims file most likely are incomplete.  The RO attempted to obtain records from all available depositories, but found that they were missing.  After being notified by the RO, the Veteran provided copies of the service medical records in his possession.  After performing all actions required by federal regulations regarding the procurement of federal records, the RO issued a June 2009 formal finding of unavailability regarding all outstanding service medical records.  Therefore, the Board finds that all relevant, identified, and available evidence has been obtained.

VA has obtained a VA medical examination report, which provides probative evidence regarding the nature and etiology of bilateral hearing loss.  

A Board remand requested that the Veteran be scheduled for a Board hearing, which has been completed.  The Board finds substantial compliance with the Board remand requests.  Stegall v. West, 11 Vet. App. 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing service incurrence and relationship to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  That presumption is rebuttable by probative evidence to the contrary.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is from 0 to 20 decibels.  Higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  38 C.F.R. § 3.385 (2017).  

Bilateral Hearing Loss

In an October 1995 service entrance examination report and a September 1996 service medical record, service examiners noted that the Veteran had normal hearing bilaterally.  In a November 1996 service medical record, a service examiner noted treating the Veteran for otitis media.  In a January 1998 service medical record, a service examiner reported treating the Veteran for a perforated tympanic membrane in the left ear after the Veteran was hit in the head with a ball.  

The post-service treatment records contain no reports of audiology examinations other than that conducted for VA in October 2009.  In the October 2009 VA audiology examination report, the Veteran reported being exposed to weapon fire during service.  He indicated that, when using weapons in service, he wore ear protection 90 percent of the time.  He denied any current occupational or recreational noise exposure.  He also reported having incurred a perforated eardrum during service.  

On examination, the VA examiner noted left ear puretone thresholds as being 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 20 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz; and reported a left ear speech recognition score of 96 percent.  The VA examiner also reported right ear puretone thresholds as being 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz; and reported a right ear speech recognition score of 100 percent.  The examiner indicated that the Veteran's hearing was normal.  

The post-service treatment records contain no notation indicating treatment or diagnosis for any hearing problem.

Having reviewed the evidence, the Board finds that the evidence weighs against the claim for service connection for bilateral hearing loss disability.  The record contains no post-service audiology examinations other than that conducted by VA in October 2009.  The VA audiology examination did not show that the auditory threshold in either ear, in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, were 40 decibels or greater, or that the auditory thresholds for at least three of those frequencies for either ear were 26 decibels or greater during testing.  In the examination report, the speech discrimination scores were 96 percent in the left ear and 100 percent in the right ear.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a current hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385 (2017).  Therefore, the Veteran's hearing loss does not constitute a disability for VA purposes.

The Veteran has made credible statements indicating that that he was exposed to loud noises during service.  However, Congress has specifically limited entitlement to service connection to instances in which in-service incidents, such as loud noise exposure, resulted in a disability as defined by VA regulations.  38 U.S.C. § 1110 (2012).  The competent evidence establishes that the Veteran does not have a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2017).  Therefore, service connection must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the claim for service connection for bilateral hearing loss must be denied because the preponderance of the evidence is against a finding that the Veteran has a current hearing loss disability as defined by regulation.  The Board finds that the preponderance of the evidence is against the claim and service connection for bilateral hearing loss must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by a claimant.  Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has indicated that he has experienced ringing in the ears after experiencing a ruptured eardrum in January 1998.  

In the October 2009 VA medical examination report, the VA examiner opined that the Veteran's tinnitus was not related to service.  In explaining that opinion, the examiner noted that, although the Veteran's hearing was normal on examination that day, there was a threshold shift in the left ear at 4000 Hertz to the upper limits of normal, as compared to that recorded in a September 1996 service medical record.  Because the record did not contain a service separation examination report, the examiner stated that it was unknown as to when a threshold shift would have occurred.  The examiner reported being unable to determine without speculation whether the Veteran's tinnitus was associated with a high frequency threshold shift due to in-service noise exposure.  

Although the October 2009 examiner stated that the Veteran's tinnitus was not related to service, the examiner also stated that it possibly could have been related to an in-service high frequency threshold shift.  Considering this opinion and the Veteran's credible reports of having experienced tinnitus symptomatology since a 1998 in-service incident, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran incurred tinnitus during service.  The Veteran has credibly reported a continuity of symptomatology of tinnitus since an incident in service.  The criteria for service connection for tinnitus have been met.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.  


REMAND

Regarding the claim for service connection for a right knee disability, the  Veteran has maintained that he has a right knee disability, characterized by knee pain, that he incurred during service.  VA has not provided the Veteran with a VA medical examination to determine the nature and etiology of any existing right knee disability.  A remand is necessary to schedule an examination, particularly where, as here, the service medical records are incomplete.

Regarding the claim for a higher initial rating for scars, the Veteran has reported that his scar symptomatology has worsened since the most recent examination, provided in September 2011.  A remand is necessary to schedule an additional examination.  

Accordingly, the claims are REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for claimed right knee and scar disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA orthopedic examination with an orthopedist to determine the etiology of any right knee disability.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, which most likely are incomplete in the claims file; the post-service treatment records; and the Veteran's lay statements.  A complete rationale should be provided for all opinions and conclusions.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to also provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability is related to active service or any incident of active service?

(b)  If arthritis of the right knee has been diagnosed, is it at least as likely as not (50 percent or greater probability) that right knee arthritis became manifest within one year of the Veteran's September 2000 separation from service?

3.  Then, schedule the Veteran for a VA scars examination, to be performed by a medical doctor, to determine the severity of the service-connected scars.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a)  Describe the number and size of all scars present.  Note whether there are any additional scars than the ones noted to be related to service in the October 2009 VA examination report.  

(b)  Report whether any scar is deep or whether the scars collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches.

(c)  Report whether any scar is superficial and whether the total of scars collectively covers 144 square inches or more.

(d)  Report whether any scar is superficial and unstable.

(e)  Report whether any scar is superficial and painful.

(f)  Report whether any scar or the combined scarring causes additional loss of motion or function.

(g) Report any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.).  If possible, the examiner should provide photographs of the scars. 

4.  Then, readjudicate the issues of entitlement to service connection for a right knee disability and a higher initial rating for scars.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


